Exhibit 10.3

 

AMENDMENT No. 1 TO SALE AGREEMENT

 

THIS AMENDMENT No. 1 TO SALE AGREEMENT, dated as of April 20, 2005 (the
“Amendment”), is entered into by and among TEM Puerto Rico, Inc. (as a successor
in interest of Telefonica Larga Distancia de Puerto Rico, Inc), a corporation
organized and existing under the laws of the Commonwealth of Puerto Rico
(“TEMPR”), ClearComm, L.P., a Delaware limited partnership (“ClearComm”),
Syndicated Communications Venture Partners IV, L.P., a Delaware limited
partnership (“Syncom”), Fleet Development Ventures, LLC, a Massachusetts limited
liability company (“Fleet”), Opportunity Capital Partners IV, L.P., a Delaware
limited partnership (“Opportunity”), Power Equities, Inc., a Delaware
corporation (“Power”, collectively with Fleet and Opportunity, the “Fleet
Syndicate”), any other Person acquiring Shares during the term of the Agreement
and NewComm Wireless Services, Inc., a corporation organized and existing under
the laws of the Commonwealth of Puerto Rico (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the parties have previously entered into a Sale Agreement dated as of
March 12, 2002 (as the same may be amended from time to time, the “Agreement”),
that provides for, among other things, the procedure for conducting a proposed
sale of the Company;

 

WHEREAS, pursuant to Section 4.6 of the Agreement, the Agreement may be amended
only upon the written consent of the Company and Shareholders owning
seventy-five per cent (75%) of the Shares on a fully-diluted basis, assuming
conversion of all outstanding Convertible Securities; and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I


DEFINITIONS

 


SECTION 1.1                   DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN BUT
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN
THE AGREEMENT.


 

ARTICLE II


AMENDMENTS

 


SECTION 2.1                   AMENDMENT TO THE AGREEMENT.  ALL REFERENCES TO TLD
ARE HEREBY AMENDED AND REPLACED WITH TEMPR, AS A SUCCESSOR IN INTEREST OF
TELEFÓNICA LARGA DISTANCIA DE PUERTO RICO, INC.


 


SECTION 2.2                   AMENDMENT AND RESTATEMENT OF THE RECITALS.  THE
FIRST WHEREAS CLAUSE OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“WHEREAS, TEMPR and ClearComm have entered into a stock purchase agreement dated
as the date hereof, pursuant to which

 

--------------------------------------------------------------------------------


 

TEMPR may purchase from ClearComm such number of Class A Common Stock of the
Company such that, upon the purchase of such Shares and the Conversion of the
Convertible Securities, TEMPR will own 50.1% of the total issued and outstanding
common stock of the Company, on a fully-diluted basis (the “Stock Purchase
Agreement”).”

 


SECTION 2.3                   AMENDMENT TO ARTICLE I.  THE DEFINED TERMS
“MANAGEMENT AGREEMENT” AND “TECHNOLOGY TRANSFER AGREEMENT” ARE HEREBY DELETED
FROM ARTICLE 1 (DEFINITIONS).


 


SECTION 2.4                   AMENDMENT TO ARTICLE II.  ALL REFERENCES TO
GREENBERG AND TRAURIG, P.A. ARE DELETED AND REPLACED WITH SIMPSON THACHER &
BARTLETT LLP.


 


SECTION 2.5                   AMENDMENT OF SECTION 2.1(A).  THE LAST SENTENCE OF
SECTION 2.1(A) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

“provided, however, that such Sale Notice may not be given prior to the earlier
to occur of (i) the delivery of an Exit Notice under the Settlement Agreement
and Mutual Release by and among the Company, the Purchaser, the Seller, and the
other parties name therein (the “Settlement Agreement and Mutual Release”), or
(ii) thirty six (36) months from the execution of the Settlement Agreement and
Mutual Release. For the avoidance of doubt, the Sale of the Company pursuant to
this Agreement is not subject to the acquisition by TEMPR of the Seller Shares
(as defined in the Stock Purchase Agreement) pursuant to and under the terms and
conditions of the Stock Purchase Agreement.”

 


SECTION 2.6                   AMENDMENT OF SECTION 2.1(B)(I).
 SECTION 2.1(B)(I) OF THE AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING
CLAUSE AT THE END THEREOF:


 

“In the event that, by the time the Sale Notice is delivered, no bank had
performed the Equity Valuation under the Stock Purchase Agreement, the Appraiser
shall be selected following the mechanism set forth in Section 2.02 (b) of such
agreement, counting the initial five (5) Business Days since the delivery of the
Sale Notice.”

 


SECTION 2.7                   AMENDMENT OF SECTION 2.1(D).  SECTION 2.1(D) AND
(E) OF THE AGREEMENT  IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“(d)                           If neither TEMPR nor ClearComm has delivered a
TEMPR Offer Notice or a ClearComm Offer Notice, as the case may be, before the
expiration of the applicable TEMPR Offer Period or ClearComm Offer Period and
TEMPR or ClearComm has not delivered a TEMPR Option Notice or a ClearComm Option
Notice, as the case may be, before the expiration of the thirty-day period
applicable thereto, the Shareholders shall use their best

 

2

--------------------------------------------------------------------------------


 

efforts to effect the Sale of the Company to a third party purchaser which shall
in no event be an Affiliate of either ClearComm or TEMPR.  The Appraiser shall
undertake the Sale of the Company or, if such Appraiser is unwilling or unable
to undertake the sale of the Company, the Appraiser shall select a U.S.
nationally recognized investment banker (the “Bank”), with experience in the
telecommunications industry, to undertake the Sale of the Company.  The
Appraiser or the Bank, as the case may be, will undertake the Sale of the
Company with a view of obtaining the best possible terms and the highest
possible purchase price, provided that the Appraiser or the Bank, as the case
may be, shall not accept any third-party purchaser offer unless (i) the purchase
price offered by such third party is at least equivalent to the Liquidity
Valuation, (ii) the consideration is in cash or freely-tradable securities and
(iii) the Company’s indebtedness is either repaid or assumed and each
Shareholder is fully and unconditionally released from its guarantee obligations
to the Company.  In the event that the Appraiser or the Bank, as the case may
be, presents to the Shareholders a third-party offer under Customary Terms and
Conditions that complies with conditions (i), (ii) and (iii) set forth in the
preceding sentence, the Shareholders will have the obligation to complete the
Sale of the Company. The Shareholders shall have the right at all times to
attend all meetings and telephone conferences conducted by the Appraiser or the
Bank, as the case may be, (or their designee) in connection with the Sale of the
Company.  Notwithstanding anything to the contrary herein, if the Appraiser or
the Bank, as the case may be, and the Shareholders are unable to find a third
party purchaser under the conditions set forth above within six (6) months after
the expiration of the period for the delivery of the TEMPR Option Notice or the
ClearComm Option Notice, as the case may be, either TEMPR or ClearComm shall
have the right, in its sole discretion, to terminate the Sale of the Company
(the “Sale Termination”).

 

(e) Upon the occurrence of a Sale Termination, neither TEMPR nor ClearComm may
deliver a Sale Notice pursuant to Section 2.1 for a period of six (6) months. 
Thereafter, in the event a Sale Notice is delivered, the procedures set forth in
this Section 2.1 shall be applicable.”

 


SECTION 2.8                   AMENDMENT OF SECTION 2.2.  SECTION 2.2 IS DELETED
IN ITS ENTIRETY.


 


SECTION 2.9                   AMENDMENT OF ARTICLE III (E).  ARTICLE III (E) IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(E) ANY MERGER OR SHARE EXCHANGE INVOLVING ALL OF THE ISSUED AND OUTSTANDING
SHARES EFFECTED FOR A SIGNIFICANT BUSINESS PURPOSE (AND NOT SOLELY OR PRIMARILY
TO

 

3

--------------------------------------------------------------------------------


 


EFFECT A TERMINATION OF THIS AGREEMENT) OR ANY SALE, TRANSFER, CONVEYANCE OR
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS AND PROPERTIES OF THE
COMPANY.”


 


SECTION 2.10             AMENDMENT OF SECTION 4.2.  SECTION 4.2 IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“The substantive rights and obligations of the parties arising out of, in
connection with or ancillary to this Agreement shall be governed by the
substantive laws of the State of Florida, excluding conflict of laws
principles.”

 


SECTION 2.11             AMENDMENT TO SECTION 4.3.  SECTION (B) IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(b)                           If a Dispute is not settled within thirty (30)
days after the notice is given to the other parties seeking representative
consideration of a Dispute, such Dispute shall be submitted for resolution to
the American Arbitration Association in accordance with the International
Arbitration Rules of the American Arbitration Association. A party wishing to
submit a Dispute to arbitration shall give written notice to such effect to the
other parties hereto.  The arbitration shall be resolved by a three-person
arbitration panel.”

 


AND, IN SECTION (C), REFERENCE TO SAN JUAN, PUERTO RICO MUST BE REFERRED TO
MIAMI, FLORIDA.


 


SECTION 2.12             AMENDMENT OF SECTION 4.5.  SECTION 4.5 IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings between them or any of them as to the subject matter”.

 

ARTICLE III


MISCELLANEOUS

 


SECTION 3.1                   RATIFICATION; ENTIRE AGREEMENT.  THIS AMENDMENT
SHALL NOT BE DEEMED TO BE AN AMENDMENT TO OR EFFECT ANY TERMS OR PROVISIONS OF
THE AGREEMENT OTHER THAN THOSE AMENDED HEREBY AND IS ONLY INTENDED TO AMEND,
ALTER OR MODIFY THE AGREEMENT AS EXPRESSLY STATED HEREIN.  EXCEPT AS AMENDED
HEREBY, THE AGREEMENT REMAINS IN EFFECT, ENFORCEABLE AGAINST EACH OF THE
PARTIES, AND IS HEREBY RATIFIED AND ACKNOWLEDGED BY EACH OF THE PARTIES.  THIS
AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTES THE ENTIRE AGREEMENT AMONG
ALL THE PARTIES HERETO AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL AND WRITTEN, AMONG ALL THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


SECTION 3.2                   COUNTERPARTS; FACSIMILE SIGNATURE.  THIS AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO
BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.  ANY PARTY MAY EXECUTE

 

4

--------------------------------------------------------------------------------


 


THIS AMENDMENT BY FACSIMILE SIGNATURE, AND THE OTHER PARTIES WILL BE ENTITLED TO
RELY ON SUCH FACSIMILE SIGNATURE AS CONCLUSIVE EVIDENCE THAT THIS AMENDMENT HAS
BEEN DULY EXECUTED BY SUCH PARTY.


 


SECTION 3.3                   GOVERNING LAW.  THE SUBSTANTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES ARISING OUT OF, IN CONNECTION WITH OR ANCILLARY TO
THIS AGREEMENT SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF
FLORIDA, EXCLUDING CONFLICT OF LAWS PRINCIPLES.


 


SECTION 3.4                   SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT
SHALL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER
PROVISIONS HEREOF.  IF ANY PROVISION OF THIS AMENDMENT, OR THE APPLICATION
THEREOF TO ANY PERSON OR ANY CIRCUMSTANCE, IS FOUND TO BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, (A) A SUITABLE AND EQUITABLE PROVISION SHALL
BE SUBSTITUTED THEREFOR IN ORDER TO CARRY OUT, SO FAR AS MAY BE VALID OR
ENFORCEABLE, SUCH PROVISION AND (B) THE REMAINDER OF THIS AMENDMENT AND THE
APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE
AFFECTED BY SUCH INVALIDITY OR UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR
UNENFORCEABILITY AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE
APPLICATION THEREOF, IN ANY OTHER JURISDICTION.


 


SECTION 3.5                   SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING
UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


SECTION 3.6                   HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS
USED IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND WILL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


 

[Remainder of page intentionally left blank; signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized Representative as of the date
first above written.

 

 

NEWCOMM WIRELESS SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

TEM PUERTO RICO, INC.

 

 

 

 

 

By:

 

 

 

Name: Francisco Martinez Davis

 

Title: Director

 

 

 

 

 

By:

 

 

 

Name: Juan Ramon Balcells

 

Title: Director

 

 

 

 

 

CLEARCOMM, L.P.

 

 

 

By:                  SuperTel Communications Corp., its
General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

SYNDICATED COMMUNICATIONS
VENTURE PARTNERS IV, L.P.

 

 

 

By:

 

,

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

6

--------------------------------------------------------------------------------


 

 

FLEET DEVELOPMENT VENTURES, LLC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

OPPORTUNITY CAPITAL PARTNERS IV, L.P.

 

 

 

By:

 

,

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

POWER EQUITIES, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------